Case 1:20-cv-00361-NONE-JLT Document 1-9 Filed 03/09/20 Page 1 of 3




EXHIBIT "H"
FOR ATTORNEY / LAW FIRM PURPOSES ONLY                                       ANGELA SPEGAL                            BAKERSFIELD
             Case 1:20-cv-00361-NONE-JLT Document 1-9 Filed                                   03/09/20 Page 2 of 3
                                                                                                     CA-People-Search-202003061504

1 Result Found for people named ANGELA SPEGAL located at                                    BAKERSFIELD, CALIFORNIA.

ANGELA PAULINE SPEGAL, 37 Years Old (Bakersfield, CA, Lake Isabella, CA)                                       BAKERSFIELD, CA
93312-8246 (KERN COUNTY) (04/25/2014 to 03/06/2020)

ANGELA PAULINE SPEGAL                Possible Relatives               Cities                              Counties
(06/01/1999 to 09/06/2019)           Jason Ray Spegal 1       Age: 28 Bakersfield, CA (06/1999 to         Kern County, CA (06/1999 to
                                     Joseph Herlen Spegal             03/06/2020)                         03/06/2020)
SSN:                                 Age: 36                          Lake Isabella, CA (02/23/2000 to
Issued: CALIFORNIA 1988                                               06/2001)
                                                                                                          Possible Emails
Other People who have used this Indicators
SSN. This does not usually indicate Bankruptcies: None Found         Possible Phones
fraud.                              Liens: 2 Found, Latest in 2016                        (Mobile)(86%)
PETRA MAGANA BARBO [ View Judgments: None Found
Person Record ]                     Utilities: 1 Found               (LandLine)(67%)
JUAN J GARCIA [ View Person
Record ]                                                             (LandLine)(66%)

Dates of Birth
DOB:
Age: 37

Other DOB:

Gender: Female
Dates at Searched Location: 04/25/
2014 to 03/06/2020



Driver's License Detail:
DL#:
DL State: CA
Reported Date: 03/17/2004

ANGELA P SPEGAL

BAKERSFIELD, CA 93308-1733
(KERN COUNTY)
DOB:




Address History (10)
                             BAKERSFIELD, CA 93312-8246 (KERN COUNTY) (04/25/2014 to 03/06/2020)

                        BAKERSFIELD, CA 93313-5744 (KERN COUNTY) (12/2010 to 07/05/2014)

                               BAKERSFIELD, CA 93307-5875 (KERN COUNTY) (08/2000 to 03/03/2011)

                            , BAKERSFIELD, CA 93308-2429 (KERN COUNTY) (04/27/2006 to 12/2007)

                        BAKERSFIELD, CA 93308-1719 (KERN COUNTY) (10/2001 to 04/27/2006)

                             BAKERSFIELD, CA 93308-1733 (KERN COUNTY) (10/2001 to 06/2004)
       Address contains: 2 apartments

                                       BAKERSFIELD, CA 93308-1733 (KERN COUNTY) (10/26/2001 to 09/09/2002)




                                                        Page 1 of 2 03/06/2020
FOR ATTORNEY / LAW FIRM PURPOSES ONLY                               ANGELA SPEGAL                        BAKERSFIELD
           Case 1:20-cv-00361-NONE-JLT Document 1-9 Filed                         03/09/20 Page 3 of 3
                                                                                         CA-People-Search-202003061504

      Address contains: 2 apartments

                          BAKERSFIELD, CA 93308-1281 (KERN COUNTY) (06/1999 to 01/23/2003)
      Address contains: 4 apartments

                          BAKERSFIELD, CA 93308-1281 (KERN COUNTY) (08/1999 to 06/2000)
Address contains: 4 apartments

             LAKE ISABELLA, CA 93240-1066 (KERN COUNTY) (02/23/2000 to 06/2001)




                                                 Page 2 of 2 03/06/2020
